Motion to dismiss appeal denied on condition that appellant perfect the appeal for the April Term, beginning Monday, March 26th (for which term the case is set down), and be ready for argument when reached, and on the further condition that within ten days after the entry of the order hereon appellant file an undertaking in the sum of $2,000, with corporate surety, conditioned for the payment of all sums accrued and which may accrue in the event of affirmance of the order and judgment of the Children’s Court, Suffolk County, appealed from; otherwise, motion granted. The appellant should proceed to prepare the case on appeal by stipulation, or by the Trial Judge on his minutes. This is a civil proceeding. (Commissioner of Public Welfare of City of N. Y. v. Fagan, 259 App. Div. 727.) Cross motion to reverse judgment and for other relief denied. Present —'Carswell, Acting P. J,. Johnston, Adel, Wenzel and MacCrate, JJ.